                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


CATHERINE M. STARR                                                             PLAINTIFF


vs.                                             CIVIL ACTION NO. 2:20-cv-6-KS-MTP



NATIONWIDE GENERAL INSURANCE
COMPANY, ET AL                                                                DEFEDANTS



                                              ORDER


       THIS CAUSE IS BEFORE THE COURT sua sponte to consider whether or not to allow

Catherine M. Starr to file a motion asking for reconsideration of the dismissal of this case. Ms.

Starr is under a directive from the Fifth Circuit Court of Appeals to first present to the Circuit

Court any motion or pleading that she wishes to file in order to obtain permission from the

Circuit Court to file in this Court. The Circuit Court has not been consulted and therefore this

Court denies Ms. Starr the right to file the motion herein. The motion is to be placed in the

record under seal in order to maintain a full record for all purposes.

       This Court made a mistake in allowing Ms. Starr to file this case initially. In spite of the

mistake made by this Court the litigation proceeded, and the Complaint was dismissed for the

reasons stated in the Order of Dismissal. This Court will not make the same mistake twice.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the request to file a Motion by

Catherine M. Starr, be and the same is, hereby DENIED for the reasons above stated.

       SO ORDERED this the __23rd___ day of June, 2021.
__s/Keith Starrett__________________
 UNITED STATES DISTRICT JUDGE
